       Case 1:11-cv-07913-RA-SDA Document 314 Filed 08/13/21 Page 1 of 2

                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 08/13/2021


 FRANK MAZZOCCHI,

                              Plaintiff,
                                                                  No. 11-CV-7913 (RA)
                         v.
                                                                         ORDER
 WINDSOR OWNERS CORP., et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        On August 5, 2021, the Court directed the parties to meet and confer regarding trial dates.

The Court has reviewed the parties’ joint letter, Dkt. 313, as well as the Court’s trial calendar for

the upcoming year. In accordance with the parties’ request, the trial is now scheduled to begin at

the Court’s first available date in 2022. The parties shall be prepared to try this case on February

14, 2022. Although the Court will request that trial date, it cannot provide assurance that a

reconfigured COVID-safe courtroom will be available at that time (assuming there is still a need

for one). Any objection to this date should be filed by August 20, 2021.

        In accordance with Rule 6 of this Court’s Individual Rules & Practices of Civil Cases, the

parties shall file all pre-trial submissions, including but limited to a joint pretrial order and any

motions in limine, by January 10, 2022. Any oppositions shall be filed by January 17, 2022, and

any replies shall be filed by January 24, 2022. A final pretrial conference is scheduled for

February 4, 2022 at 3:00 pm.
         Case 1:11-cv-07913-RA-SDA Document 314 Filed 08/13/21 Page 2 of 2




         In addition, the parties shall notify the Court whether it can be of any assistance with

settlement by way of referral either to the S.D.N.Y. Mediation Program or for a settlement

conference before Magistrate Judge Aaron.

SO ORDERED.

Dated:      August 13, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                   2
